Quinn, Chief Judge
(dissenting);
The accused’s contention as to the improvidence of his plea is nothing more than a claim that he has no independent recollection of the commission of the offense. In United States v Olvera, 4 USCMA 134, 15 CMR 134, we held that amnesia, whatever its cause, is not an excuse for the commission of a crime. There were three eyewitnesses to this offense. Before trial, the accused knew the substance of their proposed testimony, and he knew what evidence was available in his defense. He chose to plead guilty. Previous to trial, and at the time of his plea, he had the advice of experienced civilian counsel. Plainly, his plea was informed and voluntary; and it is wholly consistent with the mass of evidence against him. In my opinion, therefore, there is no valid basis upon which to set it aside. United States v Hinton, 8 USCMA 39, 23 CMR 263.
As to the accused’s contention he was ineffectively represented by his civilian counsel in connection with the sentence, I agree with the board of review that the allegation is not supported by the record of trial, and is contradicted by appellate affidavits submitted by the law officer and counsel. I would, therefore, affirm the decision of the board of review.